Citation Nr: 1003547	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for vasomotor rhinitis.

3.  Entitlement to a higher initial rating for left eye 
toxoplasmosis of retina, currently evaluated 20 percent 
disabling.

4.  Entitlement to a higher initial rating for degenerative 
arthritis and strain of the cervical spine, currently 
evaluated 10 percent disabling.

5.  Entitlement to a higher initial rating for retropatellar 
pain syndrome, right knee, rated 10 percent disabling prior 
to January 26, 2009.

6.  Entitlement to a higher initial rating for retropatellar 
pain syndrome, right knee, rated 30 percent disabling from 
March 1, 2010.

7.  Entitlement to a higher initial rating for retropatellar 
pain syndrome, left knee, currently evaluated 10 percent 
disabling.

8.  Entitlement to an initial compensable rating for benign 
prostate hypertrophy.

9.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The October 2007 rating decision denied service connection 
for left ear hearing loss and vasomotor rhinitis, and granted 
service connection, in pertinent part, for the following:  
left eye toxoplasmosis of retina, assigning a 10 percent 
disability rating; degenerative arthritis and strain of the 
cervical spine, assigning a 10 percent disabling rating; 
right knee retropatellar pain syndrome, assigning a 10 
percent disabling rating; left knee retropatellar pain 
syndrome, assigning a 10 percent disabling rating; benign 
prostate hypertrophy, assigning a noncompensable disability 
rating; and, erectile dysfunction, assigning a noncompensable 
disability rating.  The effective date assigned to the 
ratings was July 1, 2007.  A notice of disagreement was filed 
in November 2007 with regard to the denial of service 
connection and disability ratings assigned.  A July 2008 
rating decision assigned a 20 percent disability rating to 
left eye toxoplasmosis of retina, effective July 1, 2007.  In 
July 2008, a statement of the case was issued, and a 
substantive appeal was received in September 2008.  In a June 
2009 rating decision, the RO assigned a 100 percent temporary 
total rating due to treatment for service-connected right 
knee disability requiring convalescence pursuant to 38 C.F.R. 
§ 4.30 (2009), effective January 26, 2009, and assigned a 30 
percent disability rating to the service-connected right knee 
disability, effective March 1, 2010.

In August 2009, the Veteran requested a hearing before the 
Board; however, withdrew such request in October 2009.  

In an October 2009 statement from the Veteran, he claimed 
entitlement to service connection for posttraumatic stress 
disorder, deformity of the feet, and carpal tunnel syndrome, 
and he also claimed entitlement to an increased rating for 
service-connected degenerative arthritis and spondylosis of 
the thoracolumbar spine.  In a December 2009 submission, the 
Veteran claimed entitlement to a total disability rating due 
to service-connected disabilities (TDIU), and again claimed 
entitlement to service connection for PTSD, deformity of the 
feet, and carpal tunnel syndrome, and an increased rating for 
service-connected degenerative arthritis and spondylosis of 
the thoracolumbar spine.  In such submission, the Veteran 
elected to participate in the Expedited Claims Adjudication 
Initiative.  This is referred to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for vasomotor 
rhinitis, and entitlement to higher initial ratings for left 
eye toxoplasmosis of retina, cervical spine disability, right 
knee disability, left knee disability, benign prostate 
hypertrophy, and erectile dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is 
required on his part.


FINDING OF FACT

Left ear hearing loss had its onset in service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the grant of service connection for left ear hearing loss, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the remaining issues 
will be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  In February 2007 correspondence, the RO 
specifically notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further discussion of VCAA compliance is therefore 
not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

In March 2007, the Veteran underwent a pre-separation VA 
audiological examination.  It was noted that bilateral 
hearing loss had existed since 2000, and had occurred 
gradually over time due to exposure to aircraft noises.  His 
duties during military included crew chief and helicopter 
pilot.  He fired weapons with his right hand, using hearing 
protection.  He required a hearing conservation program.  He 
participated in hunting or recreational shooting with hearing 
protection.  He reported symptoms of difficulty understanding 
conversation, especially in the presence of background noise.  
Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
15
10
40
LEFT
25
25
25
30
35

Speech discrimination scores were 100 percent in both ears.  

Service connection was established for right ear hearing loss 
on the basis of noise exposure, and that the auditory 
threshold at 4000 Hertz was 40 decibels.  Thus, he met the 
criteria for right ear hearing loss pursuant to § 3.385.  
With regard to the left ear, none of the auditory thresholds 
in any of the frequencies were 40 decibels or greater; only 
two of the frequencies were 26 or greater; and his speech 
recognition score was 100 percent.  Thus, the Veteran's 
hearing in the left ear was determined to be within normal 
limits, and Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, at the time of such audiological testing, 
there was an absence of a present disability of left ear 
hearing loss.  

In November 2008, the Veteran underwent another VA 
audiological examination.  He denied any occupational noise 
exposure since the last examination, but reported occasional 
recreational exposure.  Pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
15
45
LEFT
25
25
40
40
40

His speech discrimination score was 100 percent in the right 
ear and 98 percent in the left ear.  The examiner diagnosed 
bilateral mild/moderate high frequency sensorineural hearing 
loss.  The examiner did not offer an opinion with regard to 
etiology.

Such audiological findings pertaining to the left ear meet 
the criteria under § 3.385 for hearing loss, as the auditory 
thresholds at 2000, 3000, and 4000 Hertz is 40 decibels.  
Thus, such findings reflect that he has a left ear hearing 
loss disability per § 3.385.  The question remains, however, 
whether such hearing loss is etiologically related to 
service.  As detailed, the evidence establishes that the 
Veteran was exposed to noise during his 20 years of active 
service.  Upon separation from service, and during the course 
of this appeal, the Veteran has continued to complain of poor 
hearing in the left ear, although a disability was not 
reflected until 5 months outside the presumptive window.  In 
light of the Veteran's in-service noise exposure, findings of 
a left ear hearing loss disability within approximately 17 
months of separation from service, and affording the Veteran 
the benefit of the doubt, the Board concludes that the 
Veteran's left ear hearing loss manifested during active 
service.  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.


REMAND

The Veteran's treatment records from Blanchfield Army 
Community Hospital are on file for the period July 2007 to 
November 2008.  In an August 2009 statement from the Veteran, 
he stated that he now seeks all of his treatment at the VA 
Medical Center (VAMC) in Nashville, Tennessee.  VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records are not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.  Thus, such records must be associated with 
the claims folder.  Also, it is unclear when the Veteran 
stopped seeking treatment at the Blanchfield Army Community 
Hospital, thus treatment records from such facility should be 
requested for the period November 2008 to the present.  

Rhinitis

Service treatment records reflect treatment for vasomotor 
rhinitis in March 2005.  Likewise, on March 2007 and November 
2008 VA examinations, a diagnosis of vasomotor rhinitis was 
rendered.  Such examination reports, however, did not reflect 
an opinion with regard to chronicity or etiology.  Thus, the 
Veteran should be afforded a new VA examination to assess the 
nature and etiology of his vasomotor rhinitis.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Right knee

As detailed, the Veteran's right knee disability is rated 10 
percent disabling, prior to January 26, 2009.  The RO 
assigned a temporary total rating (100 percent) due to 
treatment for service-connected right knee disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30, from 
January 26, 2009, to March 1, 2010.  The RO has assigned a 30 
percent disability rating, effective March 1, 2010.  To 
accurately assess the Veteran's disability and to determine 
the accuracy of the 30 percent disability rating assignment, 
the Veteran should be afforded a VA examination in or about 
February or March 2010.

Benign prostate hypertrophy

The Veteran underwent VA examinations in March 2007 and 
November 2008 to assess the nature and severity of his benign 
prostate hypertrophy.  The objective findings reflected in 
the VA examination reports, however, do not include 
sufficient findings to allow for rating the Veteran's 
disability under 38 C.F.R. 


§ 4.115(a)(b).  Specifically, the examination reports do not 
contain information pertaining to whether the Veteran 
requires the wearing of absorbent materials and the number of 
times such materials must be changed.  Thus, the Veteran 
should be afforded another VA examination to assess the 
nature and severity of his benign prostate hypertrophy.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Obtain the Veteran's treatment 
records from the Nashville VAMC.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  Obtain the Veteran's treatment 
records from the Blanchfield Army 
Community Hospital for the period 
November 2008 to the present.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of vasomotor 
rhinitis.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate testing should be performed.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any vasomotor rhinitis 
is a chronic disability and whether any 
such disability had its clinical onset in 
service or is otherwise related to 
service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records which reflect treatment 
for vasomotor rhinitis.

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected benign 
prostate hypertrophy.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to identify all symptomatology 
and other manifestations directly related 
to the Veteran's service-connected benign 
prostate hypertrophy.  The examiner 
should specifically comment on whether 
the Veteran requires the wearing of 
absorbent materials, and the number of 
times any such absorbent materials must 
be changes.  The examiner should also 
comment on urinary frequency, to include 
the time between daytime voiding, and the 
times he is awakened at night to void.  A 
complete detailed rationale is requested 
for each opinion that is rendered.

5.  The Veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current severity, of the 
retropatellar pain syndrome, right knee, 
status-post total right knee replacement.  
The claims folder should be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished, 
and all special test and clinical 
findings should be clearly reported.  
Range of motion testing should be 
accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should expressly report 
whether there is recurrent subluxation or 
lateral instability due to service-
connected disability and, if so, whether 
it is slight, moderate, or severe.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the Veteran's ability to work, and 
provide supporting rationale for this 
opinion.

6.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection and 
increased rating claims.  If any benefit 
sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


